Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 221-237 are pending as of the reply and amendments filed on 1/18/21. Claims 1-220 are canceled; claim 221 is currently withdrawn as being directed to a non-elected invention. Claims 222-237 are currently under examination.
Claims 222-237 were previously rejected under 103 as being unpatentable over Sowa in view of Bowling. Applicant’s reasons for traversal are summarized and addressed below.

Applicant has argued the cited art doesn’t disclose or suggest combined application of a plurality of acids together with an oxidizing agent, as currently recited by amended claim 229. Applicant has submitted Sowa teaches “acid” to be selected from a broad list of organic or inorganic acids, and that the acid is preferably acetic acid, thus, Sowa cannot be considered as guiding with respect to the combined application of a plurality of acids and an oxidizing agent. Applicant has further argued Sowa doesn’t require application of an oxidizing agent as part of the coating composition, and suggests “the coating composition may further comprise additives such as antioxidants, disinfectants, film forming synthetic polymers, antisprouting agents, antifoams, or preservatives” (p. 7, line 1). Applicant has maintained Sowa suggests using a disinfectant as one optional ingredient among many other optional additives, thus it should be apparent that Sowa cannot be considered as guiding a skilled artisan to arrive at the method of the invention, which requires an oxidizing agent as an active ingredient.

The examiner respectfully disagrees. Sowa teaches the coating composition to comprise at least one acid, and that preferred acids are organic acids, with lactic acid, citric acid, and propionic acid exemplified as organic acids (see p. 4, lines 24-29). Therefore, Applicant’s argument Sowa teaches a broad list of organic or inorganic acids is not found persuasive, because Sowa particularly teaches organic acids to be preferred, and then exemplifies lactic, citric, and propionic acids as organic acids, within a list of 7 different species. Additionally, as Sowa teaches that at least one acid is present, it would have been prima facie obvious to have incorporated more than one organic acid into the composition for coating food products, especially organic acids exemplified by Sowa, i.e. lactic, propionic, and citric acids. Applicant’s argument Sowa doesn’t require a disinfectant such as hydrogen peroxide is not persuasive, because the rejection was based on obviousness, not anticipation. Sowa clearly teaches the coating composition can include disinfectants, with hydrogen peroxide explicitly mentioned within a list of 2 such disinfectants (p. 7, lines 19-21). Sowa clearly teaches the inclusion of a disinfectant such as hydrogen peroxide into the coating composition for applying to food products, and there is nothing in Sowa that teaches away or would discourage a person of ordinary skill in the art from incorporating hydrogen peroxide.

Applicant has argued Sowa requires using chitosan in his composition, and in contrast, the currently claimed method doesn’t require chitosan. Applicant has further maintained Sowa is not motivated to disclose or suggest the application of specific carboxylic acids together with an oxidizing agent inter alia hydrogen peroxide, as recited in claim 236, but that Sowa rather 

Applicant’s arguments are not found persuasive. The instant claims have comprising language, and therefore don’t exclude the presence of additional, unrecited components or elements, such as chitosan, in the composition applied to the edible matter or substrate. See MPEP 2111.03: “The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps”. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Applicant also appears to imply a skilled person in the art would only have chosen one acid to incorporate into the coating composition taught by Sowa, but there is nothing in Sowa that teaches or suggests against selecting a combination of acids. As discussed earlier, Sowa teaches the coating composition to comprise at least one acid, and that preferred acids are organic acids, with lactic acid, citric acid, and propionic acid exemplified as organic acids within a list of 7 organic acids (see p. 4, lines 24-29). It is maintained one of ordinary skill in the art would have selected the elected combination of lactic, citric, and propionic acids for the coating composition taught by Sowa, in the absence of unexpected results. The 103 rejection over Sowa in view of Bowling is maintained for the reasons just discussed as well as those of record. 



Applicant has argued Smith teaches a long list of various organic acids, and is completely silent with respect to specific organic acids, as recited by currently amended claim 229. Applicant has further argued Smith teaches peroxyacetic acid as the specific organic acid; para 042 of Smith recites “Especially preferred is an embodiment in which the small peroxycarboxylic acid is peroxyacetic acid and the large acid is either peroxyoctanoic acid or peroxydecanoic acid”. Applicant has argued that in contrast, the claimed method doesn’t require any peroxyacetic acid.

Applicant’s arguments are not found persuasive. Smith includes propionic, lactic, and citric acids as suitable organic acids (para [0065]), and in particular teaches the antimicrobial composition to preferably include one or more mono- or dicarboxylic acids, with lactic and citric acid explicitly taught as preferred (para [0065], [0067]). Smith explicitly teaches one or more organic acids, and includes propionic, lactic, and citric acids as examples of suitable organic acids; it is maintained it would have been prima facie obvious to one of ordinary skill in the art to have incorporated a mixture of lactic, citric, and propionic acids in view of Smith. Applicant’s argument Smith teaches peroxyacetic acid as the specific organic acid, while the claimed method doesn’t require any peroxyacetic acid is not persuasive, as the claims have comprising language. Claim 229 recites contacting edible matter with an effective amount of a composition 

Applicant has argued Ando doesn’t cure the deficiencies of Smith, as Ando is solely directed to food preservation by applying a mixture of “ethanol and from 0.01 to about 20 volume percent of a volatile aliphatic acid” (claim 1). Applicant has maintained Ando doesn’t disclose or suggest using a plurality of specific acids, as recited by currently amended claim 229. Applicant has further asserted the combined application of the plurality of specific acids together with the oxidizing agent exhibited enhanced antimicrobial effect, compared to a sole treatment with any one of the active ingredients. 

Applicant’s arguments are not found persuasive. Smith, as discussed earlier, teaches incorporating one or more mono- or dicarboxylic acids, with lactic, propionic, and citric acids exemplified. Therefore, one of ordinary skill in the art would have found it prima facie obvious to have incorporated the combination of lactic, propionic, and citric acids into the microbial composition taught by Smith, with a reasonable expectation of success, and in the absence of unexpected results. Applicant’s argument the combined application of the plurality of specific acids together with the oxidizing agent exhibited enhanced antimicrobial effect, compared to a sole treatment with any one of the active ingredients is not found persuasive, particularly as Smith doesn’t limit treatment with a sole active ingredient. Applicant appears to imply that the combination of citric, propionic, and lactic acids together with the oxidizing agent provides an enhanced antimicrobial effect, however, no comparison evidence to the prior art has been evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984)”. Furthermore, “The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor”. In the absence of such evidence of unexpected results, the 103 rejection over Smith in view of Ando is maintained, for the reasons discussed above as well as those of record. 

Claims 222-226 and 229-237 were previously rejected for nonstatutory double patenting over the claims of USP 10212956 in view of Smith. In response, Applicant has requested this rejection be held in abeyance until allowable claims have been identified in this application. The rejection for double patenting is maintained, and will be reiterated for convenience. 
Claims 222-237 were examined with regards to the previously elected species, hydrogen peroxide as the oxidizing agent; and the plurality of acids: lactic, propionic, and citric acids, and are rejected. 

Claim Rejections-35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 222-237 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sowa et. al., WO 2011073115 (publ. 6/23/2011; international filing date 12/13/2010), in view of Bowling et. al., USP 5374433 (patented 12/20/1994). Sowa and Bowling are both of prior record. 
The claims are directed to a method for reducing at least one of: a) edible matter decay, b) pathogen load on a substrate, the method comprising: providing an edible matter or 
Sowa teaches a coating composition for application to food products, to reduce shriveling and decay (Abstract; p. 1, lines 4-8; p. 2, lines 17-24). Sowa teaches the greatest losses of foods occurs generally between harvest and consumption, and treating the foods with a surface treatment composition decreases microbial decay and increases shelf-life (p. 1, lines 10-31). Sowa teaches the coating composition to be aqueous and to comprise chitosan, an acid, surfactant, and at least 5% wt polyalkylene glycol (p. 2, lines 26-29). Sowa teaches food products to be treated with the composition to include all types of edible products, including vegetables, fruits, dairy, sausage, ham, eggs, and/or bakery products (p. 2, lines 31-33). Sowa teaches the coating composition to comprise at least 10 wt% water; preferred acids in the composition are organic acids such as citric acid, lactic acid, and propionic acid (p. 4, lines 19-29). Sowa’s teaching of citric acid further meets the instantly claimed limitation of a stabilizer, as stabilizers are defined by Applicants to include citric acid (see instant specification, para [063]). The pH of the coating composition is taught to range from 3.5-7.0, and the concentration of acid is typically between 0.01-5 wt%, to obtain the desired pH  (p. 4, lines 31-36). Surfactants taught to be suitable for the composition include anionic, cationic, nonionic, as well as amphoteric species, wherein the concentration of the surfactant is at least 0.1 wt% (p. 5, lines 36-39; p. 6, lines 35-42). Sowa teaches the composition to include hydrogen peroxide as a disinfectant, in a concentration between about 0.01-5 wt% (p. 7, lines 19-21). Sowa teaches applying the coating composition by spraying, fogging, misting, or dipping the food product (p. 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have reduced edible matter decay comprising contacting edible matter with an effective amount of the composition taught by Sowa, comprising chitosan, an acid, surfactant, and at least 5% wt polyalkylene glycol, further comprising hydrogen peroxide and the combination of citric, lactic, and propionic acids, with a reasonable expectation of success. Sowa teaches the above described composition to reduce microbial decay of food products, and further teaches a pH range of 3.5-7.0, which overlaps with the instantly claimed range of 0.1-8 (see claim 228). Sowa teaches the concentration of hydrogen peroxide between 0.01-5 wt%; while Sowa doesn’t explicitly teach the concentration of 8% by weight as recited by instant claim 222, it would have been prima facie obvious to one of ordinary skill in the art to have adjusted the concentration of hydrogen peroxide to optimize the microbial decay action of the composition when applied to foods, and have thereby arrived at a concentration of 8 wt% by routine experimentation, in the absence of evidence indicating the criticality of this concentration. See MPEP 2144.05, where it is stated “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The concentration of acids such as citric, lactic, and propionic acid as taught by Sowa ranges from 0.01-5 wt%, which overlaps with the range of 10 ppm to 90 wt% 
Sowa doesn’t explicitly teach applying the composition to a substrate. 

Bowling teaches the contamination of meats during processing by microorganisms is a recognized problem, and the opportunity for bacteria to be contacted with fresh meat begins with the time that the animal is initially presented for processing until the time the meat is consumed, (col. 1, lines 17-34). Bowling further teaches the opportunities for bacterial contact 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have applied the composition taught by Sowa to a substrate, such as a transport or packaging surface for meat products, in view of the teachings of Sowa and Bowling. Sowa teaches applying the composition as described above to a food product, including meats, to reduce microbial decay, while Bowling teaches the opportunity for bacterial contamination of meat occurs during slaughter, processing, and packaging, and contamination of the meat can occur by handling equipment. As such, one of ordinary skill in the art would have been motivated to have applied the composition taught by Sowa to a substrate, such as equipment surfaces used for treating, packaging, or transporting a meat product, with the reasonable expectation that microbial, e.g. bacterial contamination would have been reduced, as well as microbial induced decay. 

Claims 222-237 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et. al., US 20040143133 (publ. 7/22/2004) in view of Ando, USP 4550026 (patented 10/29/1985). Smith and Ando are of previous record. 
Smith teaches antimicrobial compositions of peroxycarboxylic acid and an amine oxide surfactant having reduced odor, for reducing the microbial populations of hard surfaces, equipment, and food (Abstract; para [0001], [0007]). Smith teaches applying the composition directly to a food processing surface or a food product (para [0010]). Food products are taught to comprise foods derived from plants as well as meats and poultry (harvested or 
In re Aller, 220 F.2d 
Smith doesn’t explicitly teach reducing edible matter decay. 
Ando teaches food spoilage, e.g. rotting, to be caused by the presence and activity of living organisms, such as bacteria, yeast, or mold, on food (col. 1, lines 6-13). 
As Smith teaches applying the composition as described above to food products to reduce the microbial load, and as Ando teaches food spoilage to be caused by the presence and activity of organisms such as bacteria, mold, or yeast on food, it would have been prima facie obvious that by applying the composition taught by Smith to a food product, the microbial load on the food product, and therefore food spoilage or decay due to microbes would have been decreased or inhibited. 


Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 222-226, and 229-237 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 14-17, 19-25, 28, 31-33, 35, 38-43, 47-53, 59-61, and 63-66 of U.S. Patent No. 10212956 in view of Smith et. al., US 20040143133 (of previous record). The instant claims are directed to a method for reducing at least one of: a) edible matter decay, b) pathogen load on a substrate, the method comprising: providing an edible matter or substrate; and contacting the edible matter or substrate with an effective amount of a composition comprising: a) the elected oxidizing agent, hydrogen peroxide; and b) the elected plurality of carboxylic acids, citric acid, lactic acid, and propionic acid. The claims of US ‘956 are drawn to a method of protecting edible matter from decay comprising contact edible matter or a substrate therefore with a composition comprising: water, at least one of phosphonic or phosphoric acid, a carboxylic acid, a surfactant, at least a performic acid source or an oxidizer which can oxidize performic acid source to performic acid, and performic acid, for a time and in an amount of composition to protect edible matter such that at a concentration of 20 ppm performic acid and a contact time up to one min. at room temperature the composition achieves a 10000-fold reduction in the cfu of a pathogen selected from E. coli (ATCC 8739), S. aureus (ATCC 6538), P. aeruginosa (ATCC 9027), E. hira (ATCC 10541), C. albicans (ATCC 10231), A. niger (ATCC 16404), L. monocytogenes (ATCC 19115), and Penecillium w.t. The instant claims and the claims of US ‘956 both encompass protecting edible matter from decay comprising contacting the edible matter or substrate therefore with a composition comprising phosphorous acid, carboxylic acids, water, and a surfactant. Moreover, the claims of . 


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 


Conclusion
Claims 222-237 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SARAH PIHONAK/Primary Examiner, Art Unit 1627